ORDER

PER CURIAM.
AND NOW, this 14th day of July, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the following issues, as framed by Petitioners:
Whether a claimant must meet the five part test articulated by the Supreme Court in the seminal case of McDonald v. Levinson Steel Co., 302 Pa. 287, 153 A. 424 (1930) to establish “statutory employer” status!?]
Whether an owner of property can be a “statutory employer,” under the Pennsylvania Workers’ Compensation Act and existing case law, in the face of 80 years of precedent finding the contrary!?]
Allocatur is denied as to the remaining issue.